Appellant was assessed a fine of $50.00 upon his conviction on a charge of driving on a highway while intoxicated.
The brief filed in the case discusses but one question. It is contended that conviction is had on the testimony of an officer who quoted appellant as saying that he was the driver of the wrecked car. It is contended, under the circumstances, that appellant was under arrest at the time and that this evidence was inadmissible. A bill of exception is found in the record on this subject. We are unable to appraise the bill, however, because the statement of facts in the case is in question and answer form, and cannot be considered by this Court under the law. So frequently have we held that a statement of facts in question and answer form cannot be considered that we do not deem it necessary to again cite the article of the statute relied on. *Page 440 
In the state of the record no error is apparent. The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.